Citation Nr: 0114675	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  97-13 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to a higher initial disability evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to November 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from August 1996 and January 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Indianapolis, Indiana, which granted 
service connection and a 30 percent disability evaluation for 
PTSD effective October 31, 1991, a temporary 100 percent 
disability evaluation effective May 8, 1995 and a 30 percent 
disability evaluation effective July 1, 1995 and also denied 
the veteran's claim of entitlement to service connection for 
a respiratory disorder.  

The Board initially notes that, in an April 1997 VA Form 9 
(Appeal To Board of Veterans' Appeals), the veteran requested 
a hearing at the RO.  However, in subsequent correspondence 
dated in July 1999, the veteran requested that his hearing be 
canceled and that his case be forwarded to the Board and 
decided based on the evidence of record.  Accordingly, the 
veteran's request for a hearing has been withdrawn and his 
appeal will be processed based on the evidence of record.    

Additionally, in March 2001 the Board sent the veteran a 
letter of clarification to determine if he wished to pursue 
or withdraw the issue of entitlement to a higher initial 
disability evaluation for PTSD.  In a March 2001 response, 
the veteran indicated that he wished to pursue this issue on 
appeal.  However, in a subsequent April 2001 letter, the 
veteran indicated that he was confused by the March 2001 
clarification letter and stated that he no longer wished to 
pursue the claim of entitlement to service connection for a 
respiratory disorder if that would jeopardize his disability 
rating for his service-connected PTSD.  As this was not the 
intention of the March 2001 clarification letter, the Board 
will proceed with the adjudication of both the service 
connection issue as well as the higher initial disability 
evaluation issue.  
FINDINGS OF FACT

1.  All evidence necessary to decide equitably the veteran's 
claim of entitlement to a higher initial disability 
evaluation for PTSD has been obtained.

2.  From October 31, 1991 to May 7, 1995 and from July 1, 
1995 to May 27, 1996, the veteran was shown to be 
demonstrably unable to obtain or retain employment as a 
result of his PTSD.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD from 
October 31, 1991 to May 7, 1995 and from July 1, 1995 to May 
27, 1996 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C.A. § 5107) (2000); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7 (2000), 4.125-4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for a 
respiratory disorder as well as entitlement to a 100 percent 
disability evaluation for PTSD from October 31, 1991 to May 
7, 1995 and from July 1, 1995 to May 27, 1996.  The veteran's 
claim of entitlement to service connection for a respiratory 
disorder will be addressed in the Remand portion of this 
decision.  With regard to the veteran's claim of entitlement 
to a higher initial disability evaluation for PTSD, the RO 
initially granted service connection and a 30 percent 
disability evaluation for PTSD effective October 31, 1991, in 
an August 1996 rating decision.  The veteran filed a notice 
of disagreement to this rating decision and in April 1997, 
the veteran indicated that he believed he was entitled to a 
100 percent disability evaluation for PTSD.  In a June 1997 
rating decision, the RO granted the veteran a 30 percent 
disability evaluation for PTSD from July 1, 1996, a 100 
percent disability evaluation from March 3, 1997 for 
hospitalization pursuant to 38 C.F.R. § 4.29, and a 30 
percent disability evaluation from April 1, 1997.  In a March 
1998 rating decision, the RO recharacterized the veteran's 
disability as PTSD with pseudoseizures and assigned a 30 
percent disability evaluation from October 31, 1991, a 100 
percent evaluation from May 8, 1995 pursuant to 38 C.F.R. § 
4.29, a 50 percent evaluation from July 1, 1995 and 100 
percent from May 28, 1996.  

The Board initially notes that during the pendency of the 
veteran's appeal, there was a major change in the law which 
eliminates the need for a claimant to submit a well-grounded 
claim and amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now requires VA to proceed directly with an 
adjudication of the merits of a claim (provided the Board 
finds that the VA has fulfilled its duty to assist) without 
determining whether the claim is well grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claim of 
entitlement to a higher initial disability evaluation for 
PTSD.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The veteran's PTSD claim has been developed and considered on 
the merits and in an August 1996 rating decision, the veteran 
and his representative were advised by the VA of the evidence 
that would be needed to warrant a higher disability 
evaluation for PTSD.  The evidence needed to establish a 
higher disability evaluation was also discussed in a November 
1997 Statement of the Case (SOC), and a March 1998 Hearing 
Officer Decision.  Further, the veteran was afforded a 
personal hearing at the RO in April 1997 and afforded VA 
examinations in January 1992 and May 1997.  Finally, there is 
no indication that the veteran has requested the VA to assist 
in obtaining any VA or other identified private treatment 
records in connection with his claim.  As such, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the recently enacted VCAA 
and the Board will proceed to adjudicate the issue on appeal 
based upon the evidence of record.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where a veteran takes exception to an initial rating 
decision, separate or staged ratings may be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the veteran 
appealed the initial assignment of a disability evaluation 
for PTSD and the principles of Fenderson are applicable.

The record reveals that the RO evaluated the veteran's PTSD 
under Diagnostic Code 9411.  During the pendency of the 
veteran's appeal, the criteria for rating PTSD were revised, 
effective November 7, 1996.  When a law or regulation changes 
during the pendency of an appeal, the Board must evaluate the 
veteran's disability under the version most favorable to the 
veteran, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, where 
compensation is awarded or increased "[p]ursuant to any Act 
or administrative issue, the effective date of such an award 
or increase . . . shall not be earlier than the effective 
date of the Act or administrative issue."  38 U.S.C.A. § 
5110(g) (West 1991).  As such, the Secretary is obligated to 
apply November 7, 1996 as the effective date for the revised 
criteria for mental disorder, and thus, is prevented from 
applying the liberalizing law rule stated in Karnas.  Thus, 
the revised rating schedule for mental disorders cannot be 
applied to a claim for any date prior to November 7, 1996.  
See 38 U.S.C.A. § 5110(g) (West 1991).

The March 1998 rating decision shows that the RO 
recharacterized the veteran's disability as PTSD with 
pseudoseizures and assigned a 30 percent disability 
evaluation from October 31, 1991, a 100 percent evaluation 
from May 8, 1995 pursuant to 38 C.F.R. § 4.29, a 50 percent 
evaluation from July 1, 1995 and 100 percent from May 28, 
1996.  As such, because all of the relevant effective dates 
are prior to November 7, 1996, the revised criteria for 
evaluating mental disorders are not applicable to this case 
and the Board will evaluate the veteran's claim in terms of 
the criteria in effect prior to November 7, 1996.  
Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation was warranted for PTSD where there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board 
recognizes that the term "definite" as it relates to the 
level of impairment under former DC 9400, has been defined as 
meaning distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  See 
VAOPGCPREC 9-93 (November 1993).  A 50 percent evaluation was 
assignable where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent evaluation required that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or a demonstrable inability to obtain 
or retain employment.  In Johnson v. Brown, 7 Vet. App. 95 
(1994), the United States Court of Appeals for Veterans 
Claims held that each of the criteria for a 100 percent 
rating is an independent basis for granting a 100 percent 
rating. 

As indicated, the veteran is seeking a 100 percent disability 
evaluation for PTSD from October 31, 1991.  He has been 
assigned a 100 percent disability evaluation from May 8, 1995 
to June 30, 1995 and from May 28, 1996 to the present.  The 
remaining time periods in question are October 31, 1991 to 
May 7, 1995 and July 1, 1995 to May 27, 1996 for which he was 
assigned 30 percent and 50 percent disability evaluations, 
respectively.  

Entitlement to a 100 percent disability evaluation for PTSD 
from October 31, 1991 to May 7, 1995. 

The RO has evaluated the veteran's PTSD as being 30 percent 
disabling from October 31, 1991 to May 7, 1995.  The RO based 
this evaluation on a review of the veteran's service medical 
records, October 1991 inpatient treatment records from Arbor 
Hospital, an October 1991 examination report from the Madison 
Clinic, a January 1992 statement from Gary L. Porter, M.A., 
psychiatric social worker, and a January 1992 VA examination 
report.

This evidence shows that the veteran was treated for and 
diagnosed with an explosive personality in service.  Post-
service medical records show that the veteran was 
hospitalized at the Arbor Hospital from July to August 1991.  
He was diagnosed with major depression, recurrent and severe, 
and PTSD.  On admission, the veteran had marked anxiety, 
inability to concentrate, mood lability and insomnia.  He 
described having severe flashbacks and having assaultive, 
intimidating behavior toward his wife.  He stated that he was 
being extremely violent toward her physically.  Upon 
discharge, the veteran was noted to be returning home to live 
with his wife.  It was indicated that he would require 
ongoing outpatient intervention to assist with mobilizing 
feelings and behaviors related to PTSD.  His coping skills 
were limited and it was anticipated that anxiety and stress 
would result in disorganized thoughts.  

An October 1991 examination report from the Madison Clinic 
shows that the veteran became tearful when discussing his 
time in Vietnam.  He indicated that he had nightmares, did 
not have any friends and could not get close to or trust 
anyone.  The veteran reported having intrusive distressing 
recollections of Vietnam, difficulty sleeping, 
hypervigilance, outbursts of anger and he stated that he had 
diminished interest in significant activities and he had 
difficulty being around his children.  He stated that he had 
feelings of detachment and estrangement and had a difficult 
time having loving feelings.  At the time of the examination 
the veteran had been laid off from his job, he had been 
married for two and a half years and he indicated that he 
attended church.  The examiner opined that the veteran was 
very impaired and in light of his angry outbursts and 
paranoia there was the potential for him to be a danger to 
himself or others when under sufficient stress.  The veteran 
was diagnosed with PTSD, prescribed Restoril, Navane and 
Symmetrel and it was noted that it was imperative that he 
continue in outpatient therapy.  The examiner opined that the 
veteran should not work as the veteran posed a risk to 
himself or others and work appeared to perpetuate his 
psychiatric disorders. 

In a January 1992 statement, Gary Porter, M.A., psychiatric 
social worker opined that the veteran was profoundly impaired 
and unable to work.  

The veteran was afforded a VA examination in January 1992.  
Mental status examination revealed that the veteran was 
adequately groomed, had psychomotor agitation and anxiety, 
his affect was increased in intensity and his mood was 
anxious and depressed.  The veteran's speech was 
underproductive, but did not show loosening of associations.  
The veteran reported auditory hallucinations despite taking 
medication and he admitted to social withdrawal and paranoid 
ideation.  The veteran denied suicidal or homicidal ideations 
and was oriented to time, place and person.  There was no 
disturbance of memory and his judgment and insight were fair.  
The examiner noted that the veteran continued to have PTSD 
symptoms despite taking medications and following through 
with outpatient treatment.  The examiner diagnosed the 
veteran with PTSD, chronic; schizoaffective disorder and 
anxiety disorder not otherwise specified, and assigned a 
Global Assessment of Functioning (GAF) Score of 55.  The 
examiner commented that the veteran's industrial and 
psychosocial disability were severe.  

The veteran was also evaluated by a VA social worker in 
January 1992.  He reported having sleep difficulty, 
nightmares and waking up screaming and crying.  The veteran's 
wife described the veteran as a "rager," and the veteran 
admitted to sometimes being angry and picking up his wife and 
throwing her.  The veteran cried at several points during the 
interview and his wife appeared to be loving and supporting.  



Entitlement to a 100 percent disability evaluation for PTSD 
from July 1, 1995 to May 27, 1996. 

As indicated, the RO assigned a 100 percent disability 
evaluation for PTSD from May 8, 1995 pursuant to 38 C.F.R. § 
4.29 (2000) as a result of the veteran's hospitalization from 
May 1995 to June 1995.  The RO has evaluated the veteran's 
PTSD as being 50 percent disabling from July 1, 1995 to May 
27, 1996.  This evaluation was based on a review of VA 
hospitalization records dated May 1995 to June 1995, 
September 1995 hearing testimony, a May 1996 VA outpatient 
treatment record and VA hospitalization records dated May 
1996 to June 1996.  

VA hospitalization records dated May 1995 to June 1995 
reflect that the veteran continued to have difficulty with 
nightmares, anger, depression, intrusive thoughts of Vietnam, 
avoidance behaviors, hypervigilance and poor interpersonal 
relationships.  He denied suicide or assaultive ideas.  The 
veteran received therapy while hospitalized and showed 
improvement in depression and isolation behavior.  There was 
no evidence of avoidance behavior, but he did have 
hyperarousal responses, nightmares, flashbacks and problems 
with anger.  Upon discharge the veteran's overall prognosis 
was characterized as "fair."

The veteran was afforded a personal hearing at the RO in 
September 1995.  The veteran testified that he had difficulty 
sleeping.  He also indicated that his cousin died in Vietnam 
and that this had a major impact on him.  The veteran stated 
that he was a nervous wreck all of the time and that his 
doctor had advised him that he would never be able to work 
again because of his PTSD and other disorders.  

VA hospitalization records dated May 1996 to June 1996 show 
that the veteran was hospitalized with the primary complaint 
of "[n]eed to learn to cope."  The veteran indicated that 
he had flashbacks, nightmares, survivor guilt, 
hypervigilance, avoidance behavior and poor interpersonal 
relationships.  The diagnosis was PTSD and the veteran was 
assigned a current GAF of 45 and a past GAF of 70.  



Conclusion

In reviewing the evidence documenting the veteran's treatment 
for PTSD from October 31, 1991 to May 7, 1995 and from July 
1, 1995 to May 27, 1996, the record is replete with evidence 
that the veteran is unable to obtain and retain employment 
secondary to his PTSD.  On numerous occasions physicians have 
indicated that the veteran should not work as he posed a risk 
to himself and to others.  Likewise, the veteran was 
described as profoundly impaired and unable to work and he 
was advised that he would never be able to work again due to 
his PTSD.  As previously discussed, under the criteria in 
effect prior to November 7, 1996, the inability to obtain or 
retain employment constitutes an independent basis for 
granting a 100 percent disability evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).  Therefore, based on the 
evidence of record, the Board concludes that the veteran is 
entitled to a 100 percent disability rating under the old 
criteria from October 31, 1991 to May 7, 1995 and from July 
1, 1995 to May 27, 1996.  


ORDER

An evaluation of 100 percent for PTSD is granted from October 
31, 1991 to May 7, 1995 and from July 1, 1995 to May 27, 1996 
subject to the criteria which govern the payment of monetary 
awards.


REMAND

The veteran claims entitlement to service connection for a 
respiratory disorder.  The RO denied this claim in January 
1997 on the basis that the claim was not well grounded.  
However, a preliminary review of the record discloses that 
additional action is required prior to further Board review 
of the veteran's appeal.

First, as previously discussed, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions in the new law, 
especially as they relate to a current medical examination 
and medical nexus opinion.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

With specific regard to the appeal in question, the Board 
concludes that the veteran should be afforded a current VA 
examination in connection with his claim of entitlement to 
service connection for a respiratory disorder.  Service 
medical records indicate that the veteran was treated for a 
cold and hypoventilation from running in the cold in October 
1972.  A notation in an October 1972 record reflects that the 
veteran was noted to have had several colds and difficulty 
breathing, which physicians indicated was due to the altitude 
at the Buckley ANG Base in Denver, Colorado.  In November 
1972 the veteran was noted to have a family history of 
asthmatic conditions and was treated for complaints of having 
difficulty breathing and congestion.  He was shown to have a 
slight nasal deviation and was diagnosed with probable 
allergic rhinitis.  In February 1973, the veteran had 
symptoms of an upper respiratory infection and pleuritis, 
which included an elevated temperature and severe congestion.  
He was placed on a non-work status until his symptoms 
resolved.  A July 1973 separation examination report reflects 
that the veteran's nose, sinuses, mouth, throat, lungs and 
chest were clinically evaluated as normal.  The veteran did 
not report suffering from any type of respiratory disorder 
and he was not diagnosed with any type of respiratory 
disorder.

Post-service treatment records including VA inpatient records 
from the Marion, VA Medical Center (VAMC), the Bay Pines, 
Florida VAMC, and an October 1996 VA examination report do 
not show that the veteran was treated for any type of 
respiratory disorder until January 1996.  In January 1996, 
the veteran was hospitalized for treatment for post-traumatic 
stress disorder and he was also treated for and diagnosed 
with an upper respiratory tract infection.  In March 1996, 
the veteran was hospitalized at the Bay Pines VAMC and he 
presented with complaints of upper respiratory viral type 
symptoms of approximately one to two weeks duration.  In 
October 1996, the veteran advised a VA examiner that he had 
experienced morning and midday coughing and phlegm, shortness 
of breath and a runny nose since his hospitalization in 
January 1996.  Chest x-rays were normal and it was noted that 
chest x-rays taken in December 1995 and January 1996 were 
also normal.  X-rays of the sinuses revealed findings 
compatible with bilateral maxillary sinusitis, greater on the 
left side.  Pulmonary function testing revealed a mild 
defect.  The diagnoses were chronic bronchitis since January 
1996, syncope of unknown etiology and rule out sinusitis.  
The examiner gave no opinion regarding the etiology of the 
veteran's chronic bronchitis.

The evidence establishes that the veteran had respiratory 
symptoms in service and that he currently has a respiratory 
disorder.  However, there is no medical opinion of record 
regarding the etiology of the veteran's currently diagnosed 
respiratory disorder.  Given the amended statutory provisions 
regarding assistance to the veteran and need for 
clarification of the medical evidence of record, the Board 
concludes that additional development is warranted consistent 
with the VCAA.  Accordingly, this matter is REMANDED to the 
RO for the following action:


1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and, if possible, etiology of any 
currently diagnosed respiratory disorder.  
The examiner should review the entire 
claims folder, and all appropriate tests 
should be conducted.  The examiner 
should, based on the medical 
documentation on file and examination of 
the veteran, determine whether the 
veteran currently suffers from a 
respiratory disorder and, if so, provide 
an opinion as to whether it is at least 
as likely as not that any such disability 
is related to service.  If the examiner 
is unable to make any determination as to 
the etiology of any respiratory disorder, 
he/she should so state and indicate the 
reasons.  Before examining the veteran, 
the examiner should carefully review the 
veteran's claims folder and a copy of 
this remand.    

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case, if in order, and afforded an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.  

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


